     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 1 of 47



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                WESTERN DIVISION

BERKLEY NATIONAL INSURANCE                §
COMPANY,                                  §
                                          §
     Plaintiff,                           §
                                          §
v.                                        §    C.A. NO. 1:18-CV-00195
                                          §
XTO ENERGY, INC.,                         §
                                          §
       Defendant, Counter-Plaintiff and   §
       Third-Party Plaintiff,             §
                                          §
v.                                        §
                                          §
COMMERCE AND INDUSTRY                     §
INSURANCE COMPANY, TORUS                  §
NATIONAL INSURANCE COMPANY                §
n/k/a STARSTONE NATIONAL                  §
INSURANCE COMPANY, and SENECA             §
SPECIALTY INSURANCE COMPANY,              §
                                          §
       Third-Party Defendants.            §

     DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF XTO
         ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
           MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
               BERKLEY NATIONAL INSURANCE COMPANY
       Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 2 of 47



                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1
STATEMENT OF UNDISPUTED MATERIALS FACTS ........................................................... 4
I.        The Underlying Lawsuits .....................................................................................................4
II.       The Master Service Agreement between XTO and Berkley’s Named Insured,
          Missouri Basin .....................................................................................................................7
III.      The Berkley Policies ............................................................................................................9
IV.       Coverage Demands and Denials ........................................................................................11
V.        The Settlement of the Lawsuits and the Coverage Litigation ............................................11
ARGUMENT & AUTHORITIES ................................................................................................ 12
I.        Summary Judgment Standard. ...........................................................................................12
         II. The Berkley Policies Provide Coverage to XTO for the Lawsuits. ............................. 14
         A. The MSA Does Not “Release” Missouri Basin’s Obligation to Name
            XTO as an Additional Insured Under the Berkley Policies. ....................................... 14
         B. XTO is an Additional Insured Under the Berkley Policies. ......................................... 16
                1.      The MSA Does Not Limit XTO’s Additional Insured Status to
                        Claims in Which Missouri Basin Assumed Responsibility Under
                        the MSA. ............................................................................................................ 16
                2.      The Liability in the Underlying Lawsuits “Arose Out of Missouri
                        Basin’s Operations,” Triggering XTO’s Additional Insured Status. ................. 20
                3.      Alternatively, The Additional Insured Provision Is Ambiguous and
                        Must be Construed in Favor of Coverage. ......................................................... 25
         C. The Pollution Exclusion in the Berkley Policies Does Not Bar Coverage
            for the Lawsuits. ........................................................................................................... 26
                1.      The Pollution Exclusion in the Berkley Policies Only Applies to
                        Environmental-Type Harms, Not to Bodily Injury or Explosions..................... 27
                2.      Even if the Pollution Exclusion Applied, Exceptions to the Pollution
                        Exclusion Restore Coverage. ............................................................................. 31
                3.      Alternatively, The Pollution Exclusion, including the Hostile Fire
                        Exception and Additional Insured Exception, Is Ambiguous and Must
                        be Construed in Favor of Coverage. .................................................................. 39
CONCLUSION ............................................................................................................................. 39




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                                                         i
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
       Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 3 of 47




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Admiral Ins. Co. v. Trident NGL, Inc.,
   988 S.W.2d 451 (Tex. App.—Houston [1st Dist.] 1999, pet. denied) .....................................23

Am. Star Ins. Co. v. Grice,
   854 P.2d 622 (Wash. 1993)......................................................................................................35

Am. States Ins. Co. v. Koloms,
   687 N.E.2d 72 (Ill. 1997) .........................................................................................................28

American Casualty Co. v. General Star Indemnity Co.,
  125 Cal. App. 4th 1510 (Cal. Ct. App. 2005) ..........................................................................24

Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242 (1986) .................................................................................................................13

Atlantic Mut. Ins. Co. v. McFadden,
    595 N.E.2d 762 (Mass. 1992) ..................................................................................................29

Belt Painting Corp. v. TIG Ins. Co.,
    795 N.E.2d 15 (N.Y. 2003) ......................................................................................................28

Century Sur. Co. v. Hallandale Beach Serv. Station, LLC,
   No. 10-21430—CIV, 2011 WL 13174906 (S.D. Fla. Mar. 21, 2011) ...................32, 33, 34, 35

Doerr v. Mobil Oil Corp.,
   774 So.2d 119, 135 (La. 2000), corrected, 782 So.2d 573 (La.2001) .....................................28

Enron Oil Trading & Transp. Co. v. Walbrook Ins. Co.,
   132 F.3d 526 (9th Cir. 1997) .............................................................................................27, 30

Evanston Ins. Co. v. ATOFINA Petrochemicals, Inc.,
   256 S.W.3d 660 (Tex. 2008)......................................................................15, 16, 17, 18, 23, 24

ExxonMobil Corporation v. Electrical Reliability Services, Inc.,
   868 F.3d 408 (5th Cir. 2017) ...................................................................................................18

Fisher v. American Family Mut. Insurance Co.,
   579 N.W.2d 599 (N.D. 1998) ......................................................................................13, 25, 39

Gaylord Container Corp. v. CNA Ins. Cos.,
   807 So. 2d 864 (La. App. 2001).........................................................................................28, 30
DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                                                  ii
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
      Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 4 of 47



Getty Oil Co. v. Ins. Co. of N. Am.,
   845 S.W.2d 794 (Tex. 1992)..............................................................................................15, 18

Great Northern Insurance Co. v. Greenwich Insurance Co.,
   No. CV-05-635, 2007 WL 2458477 (W.D. Penn. Aug. 24, 2007), vacated on
   other grounds, Great Northern Insurance Co. v. Greenwich Insurance Co.,
   2008 WL 2048354 (W.D. Penn. May 12, 2008) ................................................................34, 35

Greenwich Ins. Co. v. John Sexton Sand & Gravel Corp.,
   No. 1-12-1263, 2013 WL 950755 (Ill. App. Ct. Mar. 11, 2013) .................................30, 34, 35

Grinnell Mut. Reinsurance Co. v. Center Mut. Ins. Co.,
   658 N.W.2d 363 (N.D. 2003) ..................................................................................................24

Hawkins Chemical, Inc. v. Westchester Fire Ins. Co.,
  159 F.3d 348 (8th Cir. 1998) ...................................................................................................35

Hiland Partners GP Holdings, LLC, et al. v. Nat’l Union Fire Ins. Co. of
   Pittsburgh, PA,
   847 F.3d 594 (8th Cir. 2017) .................................................................................26, 30, 31, 32

Jones v. Francis Drilling Fluids, Ltd.,
   642 F. Supp. 2d 643 (S.D. Tex. 2009) ...............................................................................28, 30

Karroll v. Atomergic Chemetals Corp.,
   194 A.D.2d 715 (N.Y. 1993) ...................................................................................................29

Keggi v. Northbrook Property and Cas. Ins. Co.,
   13 P.3d 785 (Ariz. 2000)..........................................................................................................28

Kelley-Coppedge, Inc. v. Highlands Ins. Co.,
   980 S.W.2d 462 (Tex. 1998)....................................................................................................37

Kent Farms, Inc. v. Zurich Ins. Co.,
   93 Wash. App. 414, 969 P.2d 109, 111–12 (1998), aff'd, *1066 140 Wash.2d
   396, 998 P.2d 292 (2000).........................................................................................................29

MacKinnon v. Truck Insurance Exchange,
  73 P.3d 1205 (Cal. 2003) .........................................................................................................29

McCarthy Brothers Co. v. Continental Lloyds Ins. Co.,
  7 SW.3d 725 (Tex. App.—Austin 1999, no pet.) ....................................................................23

Mid-Continent Cas. Co. v. Safe Tire Disposal Corp.,
   16 S.W.3d 418 (Tex. App.—Waco 2000) .........................................................................34, 35



DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                                              iii
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
      Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 5 of 47



Motorists Mut. Ins. Co. v. RSJ, Inc.,
   926 S.W.2d 679 (Ky. App.1996) .............................................................................................28

Nautilus Ins. Co. v. Jabar,
   188 F.3d 27 (1st Cir.1999) .......................................................................................................28

Noble Energy, Inc. v. Bituminous Casualty Co.,
   529 F.3d 642 (5th Cir. 2008) .............................................................................................33, 34

Pasadena Refining System, Inc. v. McCraven,
   2012 WL 1693697 (Tex. App.—Houston [14th Dist.] May 15, 2012) ...................................24

Pipefitters Welfare Educational Fund v. Westchester Fire Ins. Co.,
   976 F.2d 1037 (7th Cir. 1992) .................................................................................................28

Regional Bank of Colorado v. St. Paul Fire & Marine Ins. Co.
   35 F.3d 494 (10th Cir. 1994) ...................................................................................................29

Schmid v. Fireman’s Fund Ins. Co.,
   97 F. Supp. 2d 967 (D. Minn. 2000) ........................................................................................35

Scottsdale Ins. Co. v. Tri-State Ins. Co.,
   302 F. Supp. 2d 1100 (D.N.D. 2004) ...........................................................................13, 26, 39

Spring Glen Apartments LLP v. Arch Specialty Insurance Co.,
   307 F. Supp. 3d 975 (D.N.D. 2018) .........................................................................................13

Tow v. Gemini Ins. Corp. (In re ATP oil & Gas Corp.),
   No. 12-36187, 2015 WL 5965600 (Bankr. S.D. Tex. Oct. 9, 2015)........................................38

U.S. Fid. & Guar. Co. v. B&B Oil Well Service, Inc.,
   910 F.Supp. 1172 (S.D. Miss. 1995)........................................................................................37

Weaver v. Royal Ins. Co. of America,
  674 A.2d 975 (N.H. 1996) .......................................................................................................29

West American Ins. Co. v. Tufco Flooring East, Inc.,
   409 S.E.2d 692 (N.C. 1991), overruled on other grounds by Gaston County
   Dyeing Mach. Co. v. Northfield Ins. Co., 524 S.E.2d 558 (N.C. 2000)...................................29

Zurich Am. Ins. Co. v. Southern-Owners Ins. Co.,
   314 F. Supp. 3d 1284 (Fla. Dist. Ct. 2018) ..............................................................................24




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                                              iv
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
       Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 6 of 47



Other Authorities

FED. R. CIV. P. 56(c) ......................................................................................................................12

FED. R. CIV. P. 56(e) ......................................................................................................................13

FED. R. CIV. P. 54(d) ........................................................................................................................4




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                                                       v
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 7 of 47



       Defendant, Counter-Plaintiff and Third-Party Plaintiff XTO Energy, Inc. (“XTO”) submits

this Memorandum of Law in Support of its Motion for Partial Summary Judgment against Berkley

Insurance Company (“XTO’s Motion”).

                                PRELIMINARY STATEMENT

       This is an insurance coverage dispute stemming from Berkley’s wrongful denial of

coverage to XTO in connection with wrongful death and bodily injury lawsuits arising from a well

explosion and fire. The Berkley Insurance Company (“Berkley”) policies plainly provide coverage

and the Court must reject Berkley’s baseless coverage defenses.

       Missouri Basin Well Services, Inc. (“Missouri Basin”), Berkley’s named insured, was

required under a Master Service Agreement (the “MSA”) to name XTO as an additional insured—

and the policies indeed cover those for whom Missouri Basin was required to secure coverage.

Nevertheless, Berkley improperly denied additional insured coverage to XTO under its policy for

the lawsuits. Instead of defending and indemnifying XTO as required under its policies, Berkley

filed the instant action seeking declaratory relief relating to its meritless coverage defenses. Each

of Berkley’s coverage defenses is unsupported by the plain terms of the MSA, the Berkley Policies,

and/or the relevant case law.

       There can be no dispute that the MSA requires Missouri Basin to name XTO as an

additional insured on its policies, but Berkley tries to escape this reality by arguing that “release”

language in the indemnification provision of the MSA between XTO and Missouri Basin –

standard language that “releases” Missouri Basin from indemnifiable claims – also acts to

“release” Missouri Basin from naming XTO as an additional insured under its policies. See Doc.

No. 54, ¶ 23 (Amended Comp.); See Doc. No. 23, ¶ 100 (Answer). This argument runs contrary


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                          Page 1
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 8 of 47



to the plain language of the MSA and black letter law. The release language in the indemnity

provision is standard in these types of contracts and expressly releases Missouri Basin for claims

arising out of injury or death of employees of XTO’s contractors. There is absolutely nothing in

this provision that releases Berkley from anything. Further, the MSA broadly obligates Missouri

Basin to name XTO as an additional insured in a separate provision. It is well settled in Texas that

additional insured provisions are not limited to the scope of indemnity obligations in the same

contract. As such, the “release” language in the indemnity provision of the MSA did not release

Missouri Basin from its obligation to name XTO as an additional insured in its policies.

       Relatedly, Berkley also argues that XTO is not an additional insured because additional

insured status only extends to Missouri Basin’s indemnity obligations under the MSA—which are

not triggered by the lawsuits. Doc. No. 54, ¶ 24, 27; Doc. No. 23, ¶ 101, 104. But neither the

MSA nor the policies limit XTO’s additional insured status to indemnity obligations in the MSA.

Indeed, courts across the country have consistently held that an insurer’s obligation to name a party

as an additional insured in a contract should be read separate and apart from any indemnity

obligation.

       Berkley next attempts to avoid its obligation by asserting that XTO is not an additional

insured under the Berkley policies in any event under the theory that XTO’s liability did not “arise

out of” Missouri Basin’s acts or omissions. See Doc. No. 54, ¶¶ 26-27; Doc. No. 23, ¶ 101, 103-

104. But this argument flies in the face of the allegation and facts in the underlying lawsuits,

which make crystal clear that XTO’s liability arose out of Missouri Basin’s acts or omissions.

       Finally, Berkley denies it owes any obligation to defend or indemnify XTO on the basis

that the policies’ pollution exclusion bars coverage for the underlying lawsuits. See Doc. No. 23,


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                         Page 2
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 9 of 47



¶ 113; Doc. No. 54, ¶ 32. Berkley argues that the bodily injuries asserted in the underlying lawsuits

were caused by the release of gases and therefore, the pollution exclusion bars coverage. Not so.

Courts across the country have found that the pollution exclusion in the Berkley policies should

only be applied to environmental-type harms, not to liability arising out of bodily injury or

explosions.

       Moreover, the pollution exclusion provides two exceptions that apply to provide coverage

for the underlying lawsuits. The first provides that the pollution exclusion does not apply to bodily

injury “arising out of heat, smoke or fumes from a hostile fire.” Hostile fire is defined as fire

“which becomes uncontrollable or breaks out from where it was intended to be.” Here, the

underlying claimants’ injuries were undoubtedly caused by a hostile fire.

       A second exception independently applies to restore coverage for bodily injury “for which

You may be held liable, if you are a contractor and the owner or lessee of such premises…has been

added to Your policy as an Additional Insured with respect to your ongoing operations performed

for that Additional Insured; and such premises…was never owned or occupied by, or rented or

loaned to, any Insured, other than the Additional Insured.” Here, “You” refers to Missouri Basin

(the named insured under the Berkley policies), undisputedly a contractor. Because Missouri

Basin has been named a defendant in the underlying lawsuits, there is no doubt that Missouri Basin

may be held liable for the bodily injury that is the subject of the underlying lawsuits. Further,

XTO (the owner of the Ryan Well) was added to the Berkley Policy as an additional insured with

respect to Missouri Basin’s ongoing operations [as provided by the MSA and AI endorsement].

Finally, Missouri Basin never owned, occupied, or rented the Ryan Well—XTO was the owner




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                         Page 3
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 10 of 47



and lease operator of the Ryan Well who contracted with Missouri Basin to provide limited service.

Therefore, the additional insured exception to the pollution exclusion clearly applies.

        Finally, if there is any ambiguity in the Berkley policies, the Court must construe the

policies in favor of XTO, the insured, as consistent with North Dakota law.

        XTO is entitled to summary judgment as a matter of law on several of Berkley’s claims for

declaratory relief. This Court should therefore grant XTO’s Motion and dismiss Berkley’s

declaratory claims and affirmative defenses that: (1) the “release” language in the indemnification

provision of the MSA (between XTO and Missouri Basin) acted to “release” Missouri Basin from

naming XTO as an additional insured under its policies (see Doc. No. 23, ¶ 100; Doc. No. 54, ¶

23); (2) the MSA did not require Missouri Basin to provide additional insured coverage (id., ¶¶

101, 104; ¶ ¶24, 27); (3) XTO is not an additional insured because XTO’s liability did not arise

out of Missouri Basin’s operations (id., ¶¶ 103, 104; ¶¶ 26, 27); (4) the Berkley policies do not

cover the claims made by XTO in the Lawsuits due to the application of the pollution exclusion of

the Berkley primary policy’s “Pollution” exclusion and the umbrella policy’s incorporation of that

exclusion (id., ¶ 113; ¶ 32). 1

                    STATEMENT OF UNDISPUTED MATERIALS FACTS 2

I.      The Underlying Lawsuits

        1.       XTO conducts significant operations throughout North Dakota. Among other

things, it owned and was the lease operator of a producing oil and gas well located approximately




1
  XTO reserves the right under Federal Rule of Civil Procedure 54(d) to seek its attorneys’ fees.
2
  The evidence on which XTO relies in support of its Motion is contained in the Appendix. Doc. No. 112 Citations
to the evidence in the Appendix appear as “Ex. __ (App. __).”


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                   Page 4
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 11 of 47



eight miles east of Watford City, North Dakota at a drilling pad known as Ryan 14X-09E (the

“Ryan Well”). Ex. 2 (App. 259, ¶ 3) (Arnold Affidavit).

        2.       On or about June 18, 2016, an explosion and fire occurred at the Ryan Well, injuring

or killing several people and resulting in two lawsuits: Mary Stassinos et al. v. XTO Energy Inc.,

et al; Civil No. 1:17-CV-138 (the “Stassinos Lawsuit”) and Richard Maheu et al. v. XTO Energy

Inc., et al.; Civil No. 1:17-CV-102 (the “Maheu Lawsuit”), both pending in the District of North

Dakota, Western Division (collectively, the “Lawsuits”). 3 Ex. 1-A (App. 008-32) (Stassinos

Lawsuit); Ex. 1-B (App. 033-64) (Maheu Lawsuit). The Lawsuits named as defendants XTO and

a number of its contractors, and the Maheu Lawsuit specifically named Missouri Basin as a

defendant. Id. The Lawsuits alleged that XTO and its contractors were negligent and further

sought to hold XTO accountable for the alleged negligence of the various contractors. Ex. 1-A

(App.019-21); Ex. 1-B (App. 046-47).

        3.       The allegations made in the Lawsuits (and the evidence proving certain facts

asserted in the Lawsuits) are as follows:

             •    “On or before June 18, 2016, Defendant XTO was the lease operator of a well near
                 Watford City, North Dakota, known as Ryan 14X-09E (Well Site). On June 18,
                 2016, an explosion and fire occurred at the XTO Well Site causing serious injuries
                 to Mr. Stassinos. Mr. Stassinos received medical treatment for his injuries and
                 suffered conscious pain and suffering, but subsequently died from those subsequent
                 injuries.” Ex. 1-A (App. 014, ¶ 12) (Stassinos Lawsuit); see also Ex. 1-B (App.
                 040, ¶ 32) (Maheu Lawsuit); Ex. 2-E (App. 349-56) (Report confirming incident at
                 the Well Site (the “TH Hill Report”)); Ex. 2-F (App. 614) (Fire Report).


3
  XTO, among others, was also named a defendant in a lawsuit filed by Daniel Pavon in Harris County, Texas, Case
No. 201661844-7 (the “Pavon Lawsuit”). Justin Pyle intervened in the Pavon Lawsuit. The Pavon Lawsuit was
dismissed in Texas on forum non conveniens grounds. After dismissal of the Pavon Lawsuit, Pavon and Pyle sought
and were granted leave to intervene in the Maheu Lawsuit. Ex. 1-C (App. 065-98); Ex. 1-D (App. 099-116). Pyle
also sought and was granted leave to intervene in the Stassinos Lawsuit. As such, the Lawsuits include the claims of
Pavon and Pyle. Id.


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                       Page 5
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
   Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 12 of 47



         •   “Although the Well Site had become dangerous and hazardous, XTO chose not to
             "kill" it with appropriate and available fluids and also chose not to isolate the
             hazardous portion of the tubing with appropriate plugs. Instead of "killing" the
             Well, XTO chose to remove the tubing from the hole by pulling it out in a process
             known as "snubbing" in which a machine grabs the tubing and pulls it out a little at
             a time while maintaining pressure in the hole.” see also Ex. 2-E (App. 349-56) (TH
             Hill Report); Ex. 2-F (App. 614) (Fire Report).

         •   “During this dangerous aspect of the snubbing process on June 18, 2016, the final
             joint of tubing reached the surface and rocketed out of the Well and into the air
             resulting in an explosion and fire and serious injuries to Mr. Stassinos which,
             subsequently, resulted in his death.” Ex. 1-A (App. 014, ¶ 12) (Stassinos Lawsuit);
             see also Ex. 1-B (App. 040, ¶ 32) (Maheu Lawsuit); Ex. 2-E (App. 349-56) (TH
             Hill Report); Ex. 2-F (App. 614) (Fire Report).

         •    “In its discretion, Defendant XTO contracted with Defendant MBI to provide a
             senior consultant, Defendant Dokken, to supervise operations on XTO’s behalf,
             including supervision of Defendants Kolden and Jones.” Ex. 1-B (App. 039, ¶ 27
             (Maheu Lawsuit); see also Ex. 2-G (App. 623) (Dokken Depo. 10:16 – 11:12)
             (testimony from Mr. Dokken confirming that he was hired by Missouri Basin to
             provide services for XTO); Doc. No. 78, at 8 (Berkley Motion) (“Multiple
             contractors of XTO were at the Well site on the day of the explosion: MBI
             employed a foreman, Carson Dokken”).

         •   “Through the XTO company men they assigned to the Ryan Well, Defendants MBI,
             Badlands, and Petroleum Experience regularly reported to, communicated with,
             provided recommendations to, and followed the orders and directions of Defendant
             XTO regarding operations and conditions at the Ryan Well.” Ex. 1-B (App. 039,
             ¶ 27; see also Ex. 2-G (App. 623) (Dokken Depo. 10:16 – 11:12) (testimony from
             Mr. Dokken confirming that he was hired by Missouri Basin to provide services for
             XTO); Doc. No. 78, at 8 (Berkley Motion) (“Multiple contractors of XTO were at
             the Well site on the day of the explosion: MBI employed a foreman, Carson
             Dokken”).

         •    “Instead of acting reasonably and prudently by killing the Ryan Well, Defendants
             XTO, MBI [Missouri Basin], Dokken, Badlands, Jones, Petroleum Experience, and
             Kolden instead negligently and recklessly ordered the Most Wanted and SEI crews
             to conduct snubbing operations in an attempt to pull out of the hole the remaining
             joints of tubing from the Ryan Well while the Ryan Well was still under
             dangerously high pressure.” Exhibit 1-B (App. 041, ¶ 35).

         •   “After receiving the order from Defendants XTO, MBI, Dokken, Badlands, Jones,
             Petroleum Experience, and Kolden to pull the remaining joints of tubing from the


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                     Page 6
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
      Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 13 of 47



                 Ryan Well, Most Wanted and SEI foremen asked these Defendants to bleed the
                 Ryan Well down so that their crews would be dealing with lower pressures while
                 pulling the tubing out of the hole. In response to this request, these Defendants bled
                 the Ryan Well down and lowered the pressure. Then, inexplicably, Defendants
                 XTO, MBI, Dokken, Badlands, Jones, Petroleum Experience, and Kolden ordered
                 the Most Wanted and SEI crews to undergo a time-consuming random urinalysis
                 test. While the crews were undergoing the urinalysis test, Defendants XTO, MBI,
                 Dokken, Badlands, Jones, Petroleum Experience, and Kolden shut the Ryan Well
                 in and negligently and recklessly allowed uncontrolled well bore pressures to build
                 up to a dangerously high level.” Exhibit 1-B (App. 041-42, ¶ 37); see also Ex. 2-G
                 (App. 647) (Dokken Depo. 106:10–107:116) (testimony from Mr. Dokken
                 regarding shutting in the Ryan Well during drug test).

             •   “As a proximate result of the blow-out, explosion, and fire, and as a proximate
                 result of the acts and omissions of Defendants, one man was killed and others
                 suffered serious, life-threatening burns and injuries.” Exhibit 1-B (App. 042, ¶ 39);
                 Ex. 2-F (App. 614) (Fire Report).

             •   “Plaintiff Maheu was hit by the explosion and flames of the flash fire, and was
                 thrown down a flight of stairs, his body engulfed in flames.” Exhibit 1-B (App.
                 042, ¶ 40); Ex. 2-F (App. 614); Ex. 2-D (App. 318) (Rodriguez Depo. 45:2-8).

             •   “The blow-out, explosion, fire, and subsequent injuries and damages sustained by
                 Plaintiffs were proximately caused by the negligent and reckless acts and omissions
                 of Defendants who were acting through their agents, representatives, servants, and
                 employees, all of whom were acting within the scope of their employment or
                 agency duties.” Exhibit 1-B (App. 045, ¶ 49).


II.     The Master Service Agreement between XTO and Berkley’s Named Insured,
        Missouri Basin

        4.       On December 2, 2011, XTO and Missouri Basin (Berkley’s named insured) entered

into a Master Service Agreement wherein Missouri Basin agreed to provide certain services to

XTO at the Ryan Well (the “MSA”). Ex. 1-E (App. 117-39) (Missouri Basin MSA).

        5.       The MSA required Missouri Basin to secure and maintain commercial general

liability policies with at least $1 million limits per occurrence. Id. (App. 125).

        6.       Section 11.2 of the MSA further provides:


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                           Page 7
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 14 of 47



                  [S]hould [Missouri Basin] maintain on a general, blanket, comprehensive
                  or similar basis any insurance, including but not limited to excess liability
                  insurance or contractual liability insurance, in amounts greater than such
                  minimums, then the actual insurance which [Missouri Basin] shall provide
                  hereunder will be such larger amounts carried by [Missouri Basin]…and
                  not the minimums referenced in Sections 11.1.1-11.1.5 above.

                  Id.

         7.       Section 11.4 of the MSA also provides:

                  Primary Coverage and Additional Insureds. ALL INSURANCE POLICIES
                  AND COVERAGES LISTED IN THIS ARTICLE XI WILL EXTEND TO
                  AND PROTECT THE XTO GROUP 4 TO THE FULL EXTENT AND
                  AMOUNT OF SUCH COVERAGE, INCLUDING EXCESS OR
                  UMBRELLA INSURANCES. ALL INSURANCE POLICIES LISTED IN
                  THIS ARTICLE XI WILL BE PRIMARY TO, AND RECEIVE NO
                  CONTRIBUTION FROM, ANY OTHER INSURANCE OR SELF-
                  INSURANCE PROGRAMS MAINTAINED BY OR ON BEHALF OF OR
                  BENEFITING THE XTO GROUP. THE LIMITS AND COVERAGES OF
                  THE INSURANCES OBTAINED BY CONTRACTOR WILL IN NO
                  WAY LIMIT THE LIABILITIES OR OBLIGATIONS ASSUMED BY
                  CONTRACTOR [Missouri Basin] UNDER THIS AGREEMENT. ALL OF
                  CONTRACTOR’S LIABILITY INSURANCE POLICIES WILL NAME
                  THE XTO GROUP AS AN ADDITIONAL INSURED. ALL OF
                  CONTRACTOR’S INSURANCE POLICIES WILL CONTAIN A
                  WAIVER ON THE PART OF THE INSURER, BY SUBROGATION OR
                  OTHERWISE, OF ALL RIGHTS AGAINST THE XTO GROUP.

                  Id. (App. 125-26).

         8.       Pursuant to Section 14.8, the MSA is governed by the laws of the State of Texas.

Id. (App. 129).




4
  The MSA defines the XTO Group as individually or in any combination XTO, its Affiliates, co-owners or co-lessees
(whether of a fee, lease, mineral lease or otherwise) at the Site, joint interest owners, joint venturers, partners,
contractors and subcontractors other than Contractor, Contractor Group, or its or their Subcontractors and all of their
respective directors, officers, employees, representatives, agents, licensees and invitees. See Ex. 1-E (App. 118-19).
Because the other defendants named in the Lawsuits were XTO’s “contractors and subcontractors other than [Missouri
Basin],” those defendants are also encompassed in the definition of “XTO Group.”


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                          Page 8
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
       Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 15 of 47



III.     The Berkley Policies

         9.    The first Berkley policy bears Policy Number EGL–001672010 and is a primary-

level general liability policy (the “Berkley Primary Policy”). Ex. 1-F (App. 140-97) (Berkley

Primary Policy). The Berkley Primary Policy was issued to Missouri Basin, effective from April

13, 2016 to April 13, 2017, and has a $1,000,000 per occurrence limit. See id. (App. 141).

         10.   The second Berkley policy issued to Missouri Basin bears Policy Number EUL-

00167910 and is an umbrella policy (the “Berkley Umbrella Policy,” and together with the Berkley

Primary Policy, the “Berkley Policies). Ex. 1-G (App. 198-240) (Berkley Umbrella Policy). The

Berkley Umbrella Policy has a $25 million per occurrence limit and follows the terms and

conditions in the Berkley Primary Policy. See id. (App. 199, 208).

         11.   The Berkley Policies provide liability coverage for damages the insureds must pay

because of bodily injury caused by a covered occurrence. Ex. 1-F (App. 152); Ex. 1-G (App. 208).

         12.    The Berkley Policies include XTO and the other contractors named as defendants

in the Lawsuits as Additional Insureds under the following provision:

               Additional Insured:
               Any person or organization with whom YOU agree in a written contract or
               written agreement to add as an Additional Insured on your policy or to
               provide liability insurance for, but only with respect to liability arising out
               of YOUR operations or liability arising out of premises owned by or rented
               to YOU.·

               In addition, the written contract or written agreement requiring YOU to
               include a person or organization as an Additional Insured must be in effect
               during the policy period and executed before the BODILY INJURY,
               PROPERTY DAMAGE, or PERSONAL AND ADVERTISING
               INJURY occurred. Furthermore, the insurance provided will not exceed the
               lesser of: ·

                   a. The coverage, terms, and/or limits of this policy; or



DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                           Page 9
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 16 of 47



                     b. The coverage, terms, and/or limited required by said written contract or
                        written agreement.

              ....
Ex. 1-F (App. 150-51). 5

        13.      The Berkley Primary Policy also requires Berkley to defend its insureds against

claims potentially falling within coverage: “We will have the right and Duty to Defend the Insured,

including without limitation, to appoint counsel to represent the Insured against any Claim or Suit

seeking damages…to which this policy applies.” Ex. 1-F (App. 152).

        14.      The Berkley Primary Policy also includes the following pollution exclusion:

                 Pollution:


                 a. Bodily Injury or Property Damage arising out of or resulting from the actual,
                 alleged, or threatened discharge, dispersal, seepage, migration, release, or escape
                 of Pollutants:

                     (1) At or from any premises, site or location which is or was at any time owned
                     or occupied by, or rented or loaned to, any Insured. However, this
                     Subparagraph (1) does not apply to:

                 ***
                          (b) Bodily Injury or Property for which You may be held liable, if you
                          are a contractor and the owner or lessee of such premises, site, or
                          location has been added to Your policy as an Additional Insured with
                          respect to Your ongoing operations performed for that Additional
                          Insured at that premises, site, or location; and such premises, site, or
                          location is not and never was owned or occupied by, or rented or loaned
                          to, any Insured, other than that Additional Insured;

                          (c) Bodily Injury or Property Damage arising out of heat, smoke, or
                          fumes from a Hostile Fire;
                 ***


5
 The Berkley Umbrella Policy follows form to the Berkley Primary Policy. Therefore, the Berkley Umbrella Policy
provides coverage to any person or organization that qualifies as an insured under the Berkley Primary Policy. Ex.
1-G (App. 209).


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                     Page 10
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
       Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 17 of 47



               Hostile Fire means one which becomes uncontrollable or breaks out from
               where it was intended to be.

Ex. 1-F (App.162-63) (emphasis added)

         15.   The Berkley Umbrella Policy incorporates the pollution exclusion, and the

exceptions thereto, in the Berkley Primary Policy. Ex. 1-G (App. 208).

IV.      Coverage Demands and Denials

         16.   On June 29, 2018, XTO sent a letter to Berkley demanding defense and indemnity

for itself and the rest of the “XTO Group” in connection with the Lawsuits. Ex. 1-H (App. 241-

46).

         17.   On or about September 28, 2018—two weeks before the Lawsuits were to be

mediated—Berkley denied coverage under the Berkley Policies for the claims based largely on the

argument that the pollution exclusion barred coverage for the Lawsuits. Ex. 1-I (App. 247-55)

(Berkley Denial Letter); see also Doc. No. 1 at 13 (Berkley Complaint).

V.       The Settlement of the Lawsuits and the Coverage Litigation

         18.   On or about October 12, 2018, all defendants in the Lawsuits and their insurance

carriers participated in a mediation with the plaintiffs in the Lawsuits. At that mediation, XTO

was able to secure settlements with all but one of the underlying plaintiffs. After the mediation,

XTO settled with the last remaining underlying plaintiff. Ex. 1 (App. 005, ¶ 11) (Kuhn Aff.).

         19.   All known insurance carriers for the defendants named in the Lawsuits, with the

exception of Berkley and CIIC (another insurer that issued a policy to Missouri Basin), actively

engaged in the mediation and settlement of the Lawsuits. Id. (App. 005, ¶¶ 11-12). Furthermore,

all known insurance carriers for the defendant named in the Lawsuits, with the exception of




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                     Page 11
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 18 of 47



Berkley and CIIC, agreed to provide their respective limits to settle the Lawsuits. Id. (App. 005,

¶ 12).

         20.     While the terms of the settlement agreements are confidential, the total amount of

the settlements far exceed the total limits of the Berkley Policies. Id. (App. 005, ¶ 13). Berkley is

aware of the amounts paid in settlement of the Lawsuits.

         21.     Berkley filed this action on September 28, 2018, the day after it denied XTO

coverage. Doc. No. 1. Berkley filed an amended complaint on May 13, 2019 to include another

basis on which it contends it is entitled to attorneys’ fees. Doc. No. 54 (Berkley Amended

Complaint).

         22.     Among other claims for relief, Berkley seeks a declaration that the pollution

exclusion in the Berkley Policies bars coverage for the Lawsuits, id. at 32.

         23.     XTO filed its Answer, Counterclaim and Third-Party Complaint on November 7,

2018, asserting—among other things—that it is entitled to coverage under the Berkley Policies.

Doc. No. 7 (XTO Answer, Counterclaim and Third-Party Complaint).

                                    ARGUMENT & AUTHORITIES

I.   Summary Judgment Standard.

         Summary judgment is appropriate where the relevant evidence shows that “there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter

of law.” FED. R. CIV. P. 56(c). Under North Dakota law 6, the “interpretation of an insurance



6
 North Dakota law governs the interpretation of the Berkley Policies as the policies were issued to Missouri Basin, a
North Dakota resident, in North Dakota. The explosion that is at issue in the underlying Lawsuit also occurred in
North Dakota. However, the interpretation of the MSA will be governed under Texas law as provided under Section
14.8 of the MSA. Ex. 1-E (App. 129) (MSA).


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                       Page 12
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 19 of 47



policy, including whether it is ambiguous, is a question of law” to be resolved by the court. Fisher

v. American Family Mut. Insurance Co., 579 N.W.2d 599, 602 (N.D. 1998); Scottsdale Ins. Co. v.

Tri-State Ins. Co., 302 F. Supp. 2d 1100, 1103 (D.N.D. 2004).

       Once the movant has discharged its initial burden to demonstrate the absence of a genuine

issue of material fact, the nonmoving party must set forth specific facts, by affidavits or otherwise,

showing there is a genuine issue for trial. FED. R. CIV. P. 56(e). A fact is “material” to preclude

summary judgment only if it will “affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A factual dispute is “genuine” “if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

“[T]here is no issue for trial unless there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party. If the evidence is merely colorable, or is not significantly

probative, summary judgment may be denied.” Id. at 249-50 (citations omitted).

       Moreover, in the context of a dispute involving an insurance policy, all doubts regarding

the interpretation of ambiguous policy terms are resolved in favor of the insured. Scottsdale Ins.

Co. v. Tri-State Ins. Co., 302 F. Supp. 2d 1100 (D.N.D. 2004) (“Any ambiguity or reasonable

doubt as to the meaning of an insurance policy is strictly construed against the insurer and in favor

of the insured.”); Spring Glen Apartments LLP v. Arch Specialty Insurance Co., 307 F. Supp. 3d

975 (D.N.D. 2018) (“Should a court uncover any ambiguous terms within the policy, the meaning

of those terms out to be interpreted in favor of the insured.”).

       Here, the issues presented center on policy interpretation and are ripe for summary

judgment by the Court. Berkley has based its denial of coverage on an improper interpretation of

the Berkley Policies and the MSA. XTO therefore requests that the Court deny Berkley relief as


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                         Page 13
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
      Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 20 of 47



to its following declaratory claims: (1) the “release” language in the indemnification provision of

the MSA (between XTO and Missouri Basin) acted to “release” Missouri Basin from naming XTO

as an additional insured under its policies (see Doc. No. 23, ¶ 100; Doc. No. 54, ¶ 23); (2) the MSA

did not require Missouri Basin to provide additional insured coverage (id., ¶¶ 101, 104; ¶¶ 24, 27);

(3) XTO is not an additional insured because XTO’s liability did not arise out of Missouri Basin’s

operations, i.e., vicarious liability (id., ¶¶ 103, 104; ¶¶ 26, 27); (4) the Berkley policies do not

cover the claims made by XTO in the Lawsuits due to the application of the Berkley primary

policy’s “Pollution” exclusion and the umbrella policy’s incorporation of that exclusion (id., ¶ 113;

¶ 32). These declaratory claims are unsupported and should be rejected.

II.    The Berkley Policies Provide Coverage to XTO for the Lawsuits.

        Berkley is obligated to defend and indemnify XTO in connection with the Lawsuits

because: (1) the MSA in no way “released” Missouri Basin’s obligation to name XTO as an

additional insured under its policies; (2) XTO is an additional insured under the Berkley Policies;

and (3) the pollution exclusions in the Berkley Policies do not bar coverage for the Lawsuits. As

such, the Court should grant XTO’s Motion and dismiss Berkley’s declaratory claims.

        A.     The MSA Does Not “Release” Missouri Basin’s Obligation to Name XTO as
               an Additional Insured Under the Berkley Policies.

        Berkley asserts in its Amended Complaint that, pursuant to Section 10.2.1 of the MSA,

XTO agreed to “release” Missouri Basin from and against any and all indemnifiable claims,

defined as “any and all claims, demands, and causes of action of every kind and character arising

out of, without limitation, injury to or death of employees of XTO’s contractors.” Doc. No. 54 at

11; see also Ex. 1-I (App. 250-51) (Denial Letter). Without citing to any legal support (and XTO

has located none), Berkley contends that this “release” language extends to and includes any claims


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                        Page 14
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 21 of 47



that Missouri Basin is obligated to name the “XTO Group” as additional insureds on its policies

in connection with injury claims —despite that very obligation appearing elsewhere in the MSA.

Berkley’s position is meritless and not supported by Texas law. 7

         Berkley’s argument that the MSA is releasing Missouri Basin from another discrete

obligation (to name XTO as an additional insured) appearing in the very same contract is patently

absurd and belied by the contract language itself. The release language—standard in these types

of contracts—appears in an indemnity provision (Ex. 1-E) (App. 122-23) and expressly releases

Missouri Basin from liability for “claims… arising out of…injury to or death of employees of

XTO’s contractors.” Id. (App. 123). Nothing in the provision indicates that Missouri Basin need

not satisfy its straightforward obligation to name XTO as an additional insured (as provided in

11.4 of the MSA). Nor does the provision release Berkley from anything. There can be no dispute

that, here, XTO is directly seeking coverage from Berkley—not Missouri Basin—as an Additional

Insured under its policies.

        If Berkley is arguing that the “release” somehow means that Missouri Basin need not name

XTO as an additional insured for circumstances in which Missouri Basin has itself been released

or indemnified, the MSA contains no such limitation. Instead, it broadly obligates Missouri Basin

to “name the XTO Group as an additional insured.” Id. (App. 125-26). And as a Texas court held

in Getty, additional insured provisions are not limited to the scope of indemnity obligations in the

same contract. Getty Oil Co. v. Ins. Co. of N. Am., 845 S.W.2d 794 (Tex. 1992); see also Evanston

Ins. Co. v. ATOFINA Petrochemicals, Inc., 256 S.W.3d 660, 670 (Tex. 2008) (holding that a



7
 While the Berkley Policies Policy are subject to North Dakota law, the interpretation of the MSA will be governed
under Texas law as provided under Section 14.8 of the MSA. Ex. 1-E (App. 129) (MSA).


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                    Page 15
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
      Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 22 of 47



similar MSA extended direct insured status to contractor as an additional insured, and such an

obligation was separate and independent of contactor’s agreement to forego contractual indemnity

for its own negligence”). Here, XTO’s obligation to “release” Missouri Basin from certain

wrongful death and injury claims under the indemnity provision of the MSA has no bearing

whatsoever on Berkley’s obligation to provide XTO with additional insured coverage under the

Berkley Policies.

        Accordingly, XTO asks the Court to find as a matter of law that the MSA does not “release”

Missouri Basin’s obligation to name XTO as an Additional Insured under the Berkley Policies.

See Doc. No. 23, ¶ 100; Doc. No. 54, ¶ 23.

        B.      XTO is an Additional Insured Under the Berkley Policies.

               1. The MSA Does Not Limit XTO’s Additional Insured Status to Claims in
                  Which Missouri Basin Assumed Responsibility Under the MSA.

        In a related position, Berkley argues that the MSA does not require Missouri Basin to

provide additional insured coverage to XTO because Missouri Basin did not have a contractual

obligation to indemnify XTO against the underlying claims. Doc. No. 23 at 101; Doc. No. 54 at

24.    Again, this flies in the face of the policy language and black letter law.

        Berkley’s reading of the MSA conflates two entirely separate obligations: (1) The parties’

indemnity obligations to one another and (2) Missouri Basin’s obligation to name XTO as an

additional insured under its policies. XTO is not seeking indemnification from Missouri Basin

pursuant to the MSA’s indemnity provision; it is seeking coverage (i.e. defense and indemnity)

from Berkley by virtue of its status as an additional insured on the Berkley Policies issued to

Missouri Basin. Evanston Insurance Co. v. ATOFINA Petrochemicals, Inc., 256 S.W.3d 660, 669

(Tex. 2008) (finding under a similar contract that the indemnity provision and insurance provision


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                     Page 16
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 23 of 47



created two, separate and distinct obligations).     The MSA and the Policies plainly provide

coverage and nothing in either one of them limits additional insured status to instances where

Missouri Basin has an obligation to indemnify XTO.

       The leading case on this precise issue dictates that XTO is an additional insured. In

Evanston, the contract at issue had an indemnity provision that required the subcontractor to

indemnify the contractor for personal injury under certain circumstances. Id. at 662. The contract

also included a separate insurance provision that required the subcontractor to name the contractor

as an additional insured. Id. An employee of the subcontractor was injured at the contractor’s

premises and filed suit against both the subcontractor and contractor. Id. The insurer denied

coverage on the same basis that Berkley does here: the contractor was not allowed to seek

indemnification from the subcontractor under the contract, and thus, was not an additional insured

under the subcontractor’s umbrella policy. Id. at 663-64. The Texas Supreme Court disagreed

and held that the subcontractor’s duty to indemnify and its duty to name the contractor as an

additional insured were two separate and distinct obligations under the contract. Id. at 660.

       Here, like the contract in Evanston, Missouri Basin’s indemnity obligations and its

insurance obligations appear in entirely separate sections of the MSA. Further, the plain language

of the insurance provision in the MSA requires Missouri Basin to name XTO as an additional

insured and that requirement is in no way tied to any indemnity obligations under the MSA’s

indemnity provision. The additional insured provision makes no references to any indemnity

obligations, providing:

       ALL INSURANCE POLICIES AND COVERAGES LISTED IN THIS
       ARTICLE XI WILL EXTEND TO AND PROTECT THE XTO GROUP TO
       THE FULL EXTENT AND AMOUNT OF SUCH COVERAGE,


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                          Page 17
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 24 of 47



       INCLUDING EXCESS OR UMBRELLA INSURANCES AND WILL BE
       PRIMARY TO, AND RECEIVE NOT CONTRIBUTION FROM, ANY OTHER
       INSURANCE OR SELF-INSURANCE PROGRAMS MAINTAINED BY OR ON
       BEHALF OF OR BENEFITING THE XTO GROUP. THE LIMITS AND
       COVERAGES OF THE INSURANCES OBTAINED BY CONTRACTOR WILL
       IN NO WAY LIMIT THE LIABIITIES OR OBLIGATIONS ASSUMED BY
       CONTRACTOR UNDER THIS AGREEMENT. ALL OF CONTRACTOR’S
       LIABILITY INSURANCE POLICIES WILL NAME THE XTO GROUP AS
       AN ADDITIONAL INSURED. ALL OF CONTRACTOR’S INSURANCE
       POLICIES WILL CONTAIN A WAIVER ON THE PART OF THE INSURER,
       BY SUBROGATION OR OTHERWISE, OF ALL RIGHTS AGAINST THE XTO
       GROUP.

Ex. 1-E (App. 125-26) (emphasis added).

       Texas law (which governs the MSA) on this issue is settled and dictates that indemnity

provisions and insurance provisions in contracts with identical wording such as that found in the

Missouri Basin’s MSA should be read separately and independently. Evanston, 256 S.W.3d at

670; Getty Oil Co. v. Ins. Co. of N. Am., 845 S.W.2d 794 (Tex. 1992) (holding that where an

additional insured provision is separate from and additional to an indemnity provision, the scope

of the insurance requirement is not limited by the indemnity clause); ExxonMobil Corporation v.

Electrical Reliability Services, Inc., 868 F.3d 408 (5th Cir. 2017) (finding that an additional insured

provision stating that the subcontractor’s liability policies “shall cover Exxon and Affiliates as

additional insureds,” was not tied to the scope of liability under the indemnity provision.).

       Pursuant to Section 11.4 of the MSA, Missouri Basin had a separate and additional

obligation to name the XTO Group as an additional insured under Missouri Basin’s policies, i.e.,

the Berkley Policies. Further, Missouri Basin’s obligation to name XTO as an additional insured

was not tied to any obligation under the indemnity provision of the MSA. Ex. 1-E (App. 125-26)

(MSA). To the contrary, 11.4 provides that “all insurance policies and coverages listed in this




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                          Page 18
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 25 of 47



article XI will extend to and protect the XTO Group to the fullest extent and amount of such

coverage, including excess or umbrella insurances.” Id. (App. 125) (emphasis added).

        This is further bolstered by the fact that there would be no need to name XTO as an

additional insured under Missouri Basin’s policies if indeed the intent was only to provide

coverage for indemnifiable claims. Separate and apart from any additional insured provisions, the

Berkley Policies provide coverage for Missouri Basin’s contractual obligation to indemnify XTO

under the MSA. Indeed, the contractual exclusion in the Berkley Policy 8 provides an exception

“for liability for damages assumed in a contract or agreement….” Ex. 1-F (App. 161); Ex. 1-G

(App. 208). This exception to the contractual exclusion provides that indemnifiable claims under

the MSA would be covered under the Berkley Policies. As such, there would be no need to add

XTO as an additional insured under the Berkley Policies for these claims. The separate obligation

to name XTO as an additional insured under Missouri Basin’s policies shows a clear intent that

Missouri Basin agreed to provide XTO with direct coverage for liability arising out of Missouri

Basin’s operations, not only for indemnifiable claims under the MSA.

        Because Missouri Basin’s insurance obligations are not tied to the indemnity obligations

in the MSA, XTO requests the Court hold as a matter of law that the MSA does not limit XTO’s

Additional Insured status to claims in which Missouri Basin assumed responsibility under the

MSA.




8
 The Berkley Umbrella Policy incorporates the contractual exclusion, and the exception thereto, of the Berkley
Primary Policy. Ex. 1-G (App. 208).


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                Page 19
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 26 of 47



                  2. The Liability in the Underlying Lawsuits “Arose Out of Missouri Basin’s
                     Operations,” Triggering XTO’s Additional Insured Status.

         Berkley also seeks to avoid its obligations by noting that the Berkley Policies afford

additional insured status “only with respect to liability arising out of Missouri Basin’s operations.”

Doc. No. 54 at 12. And, because Missouri Basin is itself a defendant in (at least some of the

Lawsuits), Berkley contends that neither XTO’s nor its subcontractors’ liability can “arise out of”

Missouri Basin’s operations because Missouri Basin’s liability for its operations will already be

assessed in the Lawsuits. Berkley is wrong.

         The language in the Berkley Policies’ additional insured endorsement (the “AI

endorsement”) and the allegations/facts in the Lawsuits plainly establish that XTO is an insured

under the Berkley Policies. The relevant portion of the additional insured provision provides:

                  Additional Insured:

                  Any person or organization with whom YOU agree in a written contract or
                  written agreement to add as an Additional Insured on your policy or to
                  provide liability insurance for, but only with respect to liability arising out
                  of YOUR operations or liability arising out of premises owned by or rented
                  to YOU.

         Ex. 1-F (App. 150-51). 9

         The AI endorsement requires two conditions be met: (1) a written contract or agreement

must be entered in which Missouri Basin agrees to provide liability coverage for XTO; and (2) and

the loss must respect liability arising out of Missouri Basin’s operations or premises owned by or

rented to Missouri Basin.



9
 The Berkley Umbrella Policy includes a provision that includes as insured “other persons or organizations qualifying
as an Insured in [the Berkley Primary Policy]….” Ex. 1-G (App. 209). Therefore, to the extent XTO is an insured
under the Berkley Primary Policy, it is also an insured under the Berkley Umbrella Policy.


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                       Page 20
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 27 of 47



       First, it is undisputed that the first condition is met: the MSA (written contract/agreement)

required Missouri Basin to name XTO as an additional insured under its policies. Ex. 1-E (App.

125-26) (MSA).     Under the MSA, Missouri Basin contracted and otherwise agreed to provide

liability insurance to XTO as an additional insured. Id.

       Second, the additional insured endorsement provides that XTO is an insured “with respect

to liability arising out of [Missouri Basin’s] operations.” The underlying allegations and the facts

established through discovery in the Lawsuits make clear that XTO’s liability in the Lawsuits

“arose out of” Missouri Basin’s operations, inter alia:

               •   “On or before June 18, 2016, Defendant XTO was the lease operator of a well
                   near Watford City, North Dakota, known as Ryan 14X-09E (Well Site). On
                   June 18, 2016, an explosion and fire occurred at the XTO Well Site causing
                   serious injuries to Mr. Stassinos. Mr. Stassinos received medical treatment for
                   his injuries and suffered conscious pain and suffering, but subsequently died
                   from those subsequent injuries.” Ex. 1-A (App. 014, ¶ 12) (Stassinos Lawsuit);
                   see also Ex. 1-B (App. 040, ¶ 32) (Maheu Lawsuit); Ex. 2-E (App. 349-56) (TH
                   Hill Report); Ex. 2-F (App. 614) (Fire Report).

               •   “Although the Well Site had become dangerous and hazardous, XTO chose not
                   to "kill" it with appropriate and available fluids and also chose not to isolate the
                   hazardous portion of the tubing with appropriate plugs. Instead of "killing" the
                   Well, XTO chose to remove the tubing from the hole by pulling it out in a
                   process known as "snubbing" in which a machine grabs the tubing and pulls it
                   out a little at a time while maintaining pressure in the hole.” Ex. 1-A (App. 014-
                   15, ¶ 14); see also Doc. No. 85, at 6 (CIIC Motion) (“Multiple contractors of
                   XTO were involved in the Accident. MBI employed foreman, Carson
                   Dokken…”).

               •   “During this dangerous aspect of the snubbing process on June 18, 2016, the
                   final joint of tubing reached the surface and rocketed out of the Well and into
                   the air resulting in an explosion and fire and serious injuries to Mr. Stassinos
                   which, subsequently, resulted in his death.” Ex. 1-A (App. 014, ¶ 12) (Stassinos
                   Lawsuit); see also Ex. 1-B (App. 040, ¶ 32) (Maheu Lawsuit); Ex. 2-E (App.
                   349-56) (TH Hill Report); Ex. 2-F (App. 614) (Fire Report).




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                          Page 21
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
   Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 28 of 47



             •   “In its discretion, Defendant XTO contracted with Defendant MBI to provide a
                 senior consultant, Defendant Dokken, to supervise operations on XTO’s behalf,
                 including supervision of Defendants Kolden and Jones.” Ex. 1-B (App. 039, ¶
                 27 (Maheu Lawsuit); see also Ex. 2-G (App. 623) (Dokken Depo. 10:16 –
                 11:12) (testimony from Mr. Dokken confirming that he was hired by Missouri
                 Basin to provide services for XTO); Doc. No. 78, at 8 (Berkley Motion)
                 (“Multiple contractors of XTO were at the Well site on the day of the explosion:
                 MBI employed a foreman, Carson Dokken”).

             •   “Through the XTO company men they assigned to the Ryan Well, Defendants
                 MBI, Badlands, and Petroleum Experience regularly reported to,
                 communicated with, provided recommendations to, and followed the orders and
                 directions of Defendant XTO regarding operations and conditions at the Ryan
                 Well.” Ex. 1-B (App. 039, ¶ 27; see also Ex. 2-G (App. 623) (Dokken Depo.
                 10:16 – 11:12) (testimony from Mr. Dokken confirming that he was hired by
                 Missouri Basin to provide services for XTO); Doc. No. 78, at 8 (Berkley
                 Motion) (“Multiple contractors of XTO were at the Well site on the day of the
                 explosion: MBI employed a foreman, Carson Dokken”).

             •   “Instead of acting reasonably and prudently by killing the Ryan Well,
                 Defendants XTO, MBI [Missouri Basin], Dokken, Badlands, Jones, Petroleum
                 Experience, and Kolden instead negligently and recklessly ordered the Most
                 Wanted and SEI crews to conduct snubbing operations in an attempt to pull out
                 of the hole the remaining joints of tubing from the Ryan Well while the Ryan
                 Well was still under dangerously high pressure.” Exhibit 1-B (App. 041, ¶ 35).

             •   “After receiving the order from Defendants XTO, MBI, Dokken, Badlands,
                 Jones, Petroleum Experience, and Kolden to pull the remaining joints of tubing
                 from the Ryan Well, Most Wanted and SEI foremen asked these Defendants to
                 bleed the Ryan Well down so that their crews would be dealing with lower
                 pressures while pulling the tubing out of the hole. In response to this request,
                 these Defendants bled the Ryan Well down and lowered the pressure. Then,
                 inexplicably, Defendants XTO, MBI, Dokken, Badlands, Jones, Petroleum
                 Experience, and Kolden ordered the Most Wanted and SEI crews to undergo a
                 time-consuming random urinalysis test. While the crews were undergoing the
                 urinalysis test, Defendants XTO, MBI, Dokken, Badlands, Jones, Petroleum
                 Experience, and Kolden shut the Ryan Well in and negligently and recklessly
                 allowed uncontrolled well bore pressures to build up to a dangerously high
                 level.” Exhibit 1-B (App. 041-42, ¶ 37); see also Ex. 2-G (App. 647) (Dokken
                 Depo. 106:10–107:116) (testimony from Mr. Dokken regarding shutting in the
                 Ryan Well during drug test).




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                    Page 22
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 29 of 47



                 •   “As a proximate result of the blow-out, explosion, and fire, and as a proximate
                     result of the acts and omissions of Defendants, one man was killed and others
                     suffered serious, life-threatening burns and injuries.” Exhibit 1-B (App. 042, ¶
                     39); Ex. 2-F (App. 614) (Fire Report).

                 •   “The blow-out, explosion, fire, and subsequent injuries and damages sustained
                     by Plaintiffs were proximately caused by the negligent and reckless acts and
                     omissions of Defendants who were acting through their agents, representatives,
                     servants, and employees, all of whom were acting within the scope of their
                     employment or agency duties.” Exhibit 1-B (App. 045, ¶ 49).

        Here, the two conditions required by the AI endorsement have been met: (1) XTO and

Missouri Basin entered into a written agreement in which Missouri Basin agreed to name XTO as

an additional insured on its liability policies; and (2) XTO’s liability in the Lawsuits arose out of

Missouri Basin’s operations.

        While Berkley suggests that XTO is only an insured to the extent it is sued for vicarious

liability, this position is meritless. Such a requirement is not a condition in the AI endorsement

and courts construing identical additional insured endorsements have rejected the very same

argument. For instance, the additional insured provision in Evanston Ins. Co. v. ATOFINA

Petrochemicals, Inc., 256 S.W.3d 660 (Tex. 2008) provided a “person or organization is an insured

only with respect to operations performed by you or on your behalf, or facilities owned or used by

you.” The insurer argued that the loss resulted from the additional insured’s own negligence, and

thus, under the AI language, no coverage was afforded under the policy. Id. at 663.

        In analyzing this argument, the Texas Supreme Court relied on two other appellate court

decisions 10—construing Additional Insured language identical to that in the Berkley Policy—that

found in favor of additional insured coverage. Like the AI endorsement in the Berkley Policy,


10
 Admiral Ins. Co. v. Trident NGL, Inc., 988 S.W.2d 451, 453-54 (Tex. App.—Houston [1st Dist.] 1999, pet. denied);
McCarthy Brothers Co. v. Continental Lloyds Ins. Co., 7 SW.3d 725, 730 (Tex. App.—Austin 1999, no pet.).


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                   Page 23
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 30 of 47



those provisions created coverage only “with respect to liability arising out of” the named insured’s

operations, and in both cases the claimants had alleged the additional insured companies were

themselves negligent. The appellate courts used a liberal causation theory and held that because

the accident occurred while the insured’s employee was present and performing maintenance when

the accident occurred, the liability “arose out of” the insured’s operations, even though the named

insured was not even a named defendant. Noting that its holding was consistent with the majority

rule, the Texas Supreme Court concluded that for an event to “respect” operations there need only

exist “a causal connection or relation” between the event and the operations, and no proximate

cause or legal cause is required. Id. at 666. 11 The court further noted that if the insurer meant to

only insure the contractor for vicarious liability only, “language clearly embodying that intention

was available.” Id.

         Indeed, courts around the country have held that absent clear policy language limiting

coverage only to vicarious liability, an additional insured is entitled to coverage for its own

negligence. See, e.g., Evanston, 256 S.W.3d at 666 (“The insurer easily could have limited

coverage by including in its endorsement terms such as ‘vicarious liability’ or ‘negligence of the

named insured.’”); see also Pasadena Refining System, Inc. v. McCraven, 2012 WL 1693697 (Tex.

App.—Houston [14th Dist.] May 15, 2012); Zurich Am. Ins. Co. v. Southern-Owners Ins. Co., 314

F. Supp. 3d 1284, 1304 (Fla. Dist. Ct. 2018) (“Courts have determined that in the absence of clear

policy language limiting coverage to vicarious liability, the additional insured was entitled to

coverage for its own negligence.”); American Casualty Co. v. General Star Indemnity Co., 125


11
   Like a majority of states across the county, North Dakota has also adopted the causal connection test. Grinnell Mut.
Reinsurance Co. v. Center Mut. Ins. Co., 658 N.W.2d 363 (N.D. 2003). As the North Dakota Supreme Court has
noted, the causal connection test “is broad and comprehensive in scope.” Id. at 371.


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                         Page 24
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 31 of 47



Cal. App. 4th 1510, 1511 (Cal. Ct. App. 2005) (“Insurance companies are free to, and commonly

have, issued additional insured endorsements that specifically limit coverage to situations in which

the additional insured is faced with vicarious liability for negligent conduct by the named insured.

When an insurer chooses not to use such clearly limited language in an additional insured clause,

but instead grants coverage for liability arising out of the named insured's work, the additional

insured is covered without regard to whether injury was caused by the named insured or the

additional insured.”).

        Here, the two conditions required by the AI endorsement have been met: (1) XTO and

Missouri Basin entered into a written agreement in which Missouri Basin agreed to name XTO as

an additional insured on its liability policies; and (2) XTO’s liability in the Lawsuits “arose out

of” Missouri Basin’s operations. Further, the AI endorsement in the Berkley Policy does not limit

additional insured coverage for XTO’s vicarious liability. Accordingly, XTO asks this court to

hold as a matter of law that XTO is entitled to additional insured coverage under the Berkley

Policies.

                   3. Alternatively, The Additional Insured Provision Is Ambiguous and Must
                      be Construed in Favor of Coverage.

        Under North Dakota law, when interpreting an insurance policy, a court is required to

construe any coverage limitation narrowly in favor of the insured. See Fisher v. Am. Family Mut.

Ins. Co., 579 N.W.2d 599, 602 (N.D. 1998). Furthermore, where the language of an insurance

policy is ambiguous—i.e. it is capable of at least two reasonable interpretations, one favorable to

the insured and one favorable to the insurer—the court should resolve all ambiguities in favor of

the insured. Id.




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                       Page 25
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 32 of 47



        To the extent the Court finds the additional insured provision ambiguous, the Court should

construe the Berkley Policies against Berkley and in favor of coverage to XTO. Scottsdale Ins.

Co. v. Tri-State Ins. Co., 302 F. Supp. 2d 1100 (D.N.D. 2004) (“Any ambiguity or reasonable

doubt as to the meaning of an insurance policy is strictly construed against the insurer and in favor

of the insured.).

        C.      The Pollution Exclusion in the Berkley Policies Does Not Bar Coverage for the
                Lawsuits.

        Berkley next asserts that the Policies’ pollution exclusions bar coverage because the

Lawsuit arose from an explosion and fire caused by escaping pressured gas. Doc. No. 54, ¶ 32;

Ex. 1-I (App. 254) (Berkley Denial Letter). Berkley relies on a single case for its assertion that

the pollution exclusion applies: Hiland Partners GP Holdings, LLC, et al. v. Nat’l Union Fire Ins.

Co. of Pittsburgh, PA, 847 F.3d 594 (8th Cir. 2017).

        The Hiland holding concerns one issue only: Whether “condensate” was a pollutant that

triggered the CGL policy’s pollution exclusion. That issue has no bearing to the case at bar. Here,

XTO does not dispute whether the gases released from the Ryan Well are pollutants. Instead, XTO

argues that: (1) the pollution exclusion in the Berkley Policies applies only to environmental-type

harms, not bodily injury from an explosion; (2) even if the pollution exclusion were initially

triggered (which it is not), the hostile fire exception and the additional insured exception each

independently apply to restore coverage; and alternatively, (3) the Berkley pollution exclusion,

including the exceptions thereto, are ambiguous and the court must construe coverage in favor of

XTO. Hiland did not discuss these issues and therefore lacks any application.




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                        Page 26
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 33 of 47



              1. The Pollution Exclusion in the Berkley Policies Only Applies to
                 Environmental-Type Harms, Not to Bodily Injury or Explosions.

       It is undisputed that the injuries giving rise to the Lawsuits were caused by explosion, fire

and blunt force, not “exposure to hydrocarbons vapors” or some other pollution exposure type of

injury. Ex. 1-A (App. 016-17, ¶ 24) (“[T]he final joint tubing reached the surface and rocketed

out of the Well and into the air resulting in an explosion and fire and serious injuries to Mr.

Stassinos which, subsequently, resulted in his death.”); Exhibit 1-B (App. 042, ¶¶ 40-41) (Maheu

Lawsuit) (“Plaintiff Maheu was hit by the explosion and flames of the flash fire, and was thrown

down a flight of stairs, his body engulfed in flames. Plaintiff sustained severe full-thickness burns

on sixty to seventy (60-70%) of his body…”); Doc. No. 54, ¶¶ 9-10 (“This lawsuit concerns

contract and insurance claims stemming from an explosion and fire at the [Ryan Well]….Several

people were injured in the explosion…”).

       These bodily injuries are simply not the type of environmental harm the pollution exclusion

was meant to address and courts around the country have refused to apply the pollution exclusion

in circumstances similar to the facts at hand. For example, in a strikingly similar case, the Ninth

Circuit found that a similar pollution exclusion was ambiguous and therefore construed the policy

in favor of coverage. Enron Oil Trading & Transp. Co. v. Walbrook Ins. Co., 132 F.3d 526, 528

(9th Cir. 1997). In Enron, a pipeline exploded as a result of an injection of foreign substances into

the crude oil carried by the pipeline. In finding that the “pollution exclusion” did not bar coverage,

the Ninth Circuit held that the terms of the policy send an “unmistakable message to the reasonable

reader that the exclusion deals with environmental-type harms.” Id. at 530-31. Accordingly, the

Ninth Circuit held that the pollution exclusion did not apply to the explosion or the resulting loss.




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                         Page 27
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 34 of 47



       Many other courts have reached similar conclusions, refusing to apply pollution exclusions

in circumstances similar to the case at hand. See, e.g., Belt Painting Corp. v. TIG Ins. Co., 795

N.E.2d 15 (N.Y. 2003); Gaylord Container Corp. v. CNA Ins. Cos., 807 So. 2d 864, 872 (La. App.

2001) (“We hold that when a fortuitous event such as an explosion occurs, and that event

incidentally involves a chemical agent, the absolute pollution exclusion operates to exclude

coverage for environmental damage only.”); Jones v. Francis Drilling Fluids, Ltd., 642 F. Supp.

2d 643, 667 (S.D. Tex. 2009) (holding that, because an underlying lawsuit sought damages for a

worker’s injuries sustained by an explosion, and not environmental cleanup costs, the pollution

exclusion did not apply); Nautilus Ins. Co. v. Jabar, 188 F.3d 27, 31 (1st Cir.1999) (reasonable

interpretation of exclusion is that it applies only to environmental pollution); Pipefitters Welfare

Educational Fund v. Westchester Fire Ins. Co., 976 F.2d 1037, 1043 (7th Cir. 1992) (literal

interpretation of pollution exclusion's terms would be overbroad and would render judicial

limitations on insurance policies meaningless); Keggi v. Northbrook Property and Cas. Ins. Co.,

13 P.3d 785, 791 (Ariz. 2000) (exclusion intended only to exclude coverage for traditional

environmental pollution); Am. States Ins. Co. v. Koloms, 687 N.E.2d 72, 81 (Ill. 1997) (pollution

exclusion does not apply to “toxic torts” but is restricted to instances of classic pollution such as

groundwater or soil contamination from industrial operations); Motorists Mut. Ins. Co. v. RSJ, Inc.,

926 S.W.2d 679, 680–82 (Ky. App.1996) (total pollution exclusion uses terminology from

environmental law and the historical objective of the exclusion was to avoid coverage for

environmental catastrophes); Doerr v. Mobil Oil Corp., 774 So.2d 119, 135 (La. 2000), corrected,

782 So.2d 573 (La.2001) (absolute pollution exclusion not intended to exclude coverage for all

interactions with irritants or contaminants and should be construed to exclude coverage only for


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                        Page 28
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 35 of 47



environmental pollution); Atlantic Mut. Ins. Co. v. McFadden, 595 N.E.2d 762, 764 (Mass. 1992)

(pollution exclusion's terms are terms of art in environmental law); Weaver v. Royal Ins. Co. of

America, 674 A.2d 975, 977 (N.H. 1996) (where phrase “discharge, dispersal, release or escape”

was not defined, it should be construed against the insurer); Karroll v. Atomergic Chemetals Corp.,

194 A.D.2d 715 (N.Y. 1993) (exclusion reasonably interpreted to apply only to environmental

pollution); West American Ins. Co. v. Tufco Flooring East, Inc., 409 S.E.2d 692, 699 (N.C. 1991),

overruled on other grounds by Gaston County Dyeing Mach. Co. v. Northfield Ins. Co., 524 S.E.2d

558 (N.C. 2000) (terms such as “discharge, dispersal, release, or escape” are environmental terms

of art meant to apply to environmental pollution); Kent Farms, Inc. v. Zurich Ins. Co., 969 P.2d

109, 111–12 (Wash. App. 1998), aff'd, 998 P.2d 292 (Wash. App. 2000) (reasonable reading of

the exclusion limits it to traditional environmental damages); MacKinnon v. Truck Insurance

Exchange, 73 P.3d 1205, 1209 (Cal. 2003) (recognizing split of authority but observing that

"considering those jurisdictions that have taken a definitive position, as represented by a published

opinion of the state supreme court, the narrower interpretation of the pollution exclusion appears

to be in the majority."); Regional Bank of Colorado v. St. Paul Fire & Marine Ins. Co. 35 F.3d

494 (10th Cir. 1994) (holding carbon monoxide from residential heater not excluded, applying

Colorado law).

       These courts all acknowledge that if the total pollution exclusion is construed broadly to

exclude the bodily injuries at issue here, such an interpretation would contravene the very purpose

of a CGL policy. The liability imposed on XTO (and Missouri Basin) due to these bodily injuries

was precisely the type of risks it expected its liability policy to cover. Instead, Berkley urges this




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                         Page 29
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 36 of 47



Court to construe the pollution exclusion in a manner that would defeat the very purpose of the

Berkley Policies. This Court should refuse to do so.

         In addition to the numerous courts rejecting the pollution exclusion’s applicability to non-

environmental injuries, courts also have repeatedly held that pollution exclusions should not be

applied to exclude coverage for injuries caused by explosions specifically. In addition to Enron,

the court in Gaylord refused to apply a total pollution exclusion to exclude coverage for an

explosion that occurred when a railcar filled with nitrogen tetroxide exploded on the way to a

factory. Gaylord Container Corp., 807 So. 2d at 866. The insured sought coverage under its

policies for many personal injury suits stemming from the explosion.                         The Gaylord court

concluded that the total pollution exclusion did not bar coverage because the insured was not

seeking a defense or indemnity “for suits that relate to environmental cleanup claims arising out

of the” explosion, but instead for personal injury claims arising out of an accident. Id. at 872.

         The court in Jones v. Francis Drilling Fluids, Ltd., 642 F. Supp. 2d 643 (S.D. Tex. 2009)

also agreed that a total pollution exclusion did not apply to a chemical explosion that caused a

worker’s injuries. The Jones court reasoned that the pollution exclusion was intended only to

apply to long-term, catastrophic environmental pollution, not to a one-time explosion in which the

insured was not seeking damages for clean up, but rather for the injuries sustained by the worker.

Id. at 668; see also Greenwich Ins. Co. v. John Sexton Sand & Gravel Corp., No. 1-12-1263, 2013

WL 950755, at ¶ 25 (Ill. App. Ct. Mar. 11, 2013) (holding that the pollution exclusion did not

apply to an explosion). 12 Here, like the insureds in Enron, Gaylord and Jones, XTO is not seeking



12
  The Hiland case did involve an explosion; however, the insured failed to argue that the pollution exclusion does not
apply to explosions or non-environmental bodily injury. Instead, as noted above, the Hiland court was merely asked


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                        Page 30
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 37 of 47



defense or indemnity for pollution caused by the Ryan Well explosion; it is seeking coverage for

personal injuries arising from an accident. These bodily injuries caused by an explosion are not

barred under Berkley’s pollution exclusions.

        The bodily injuries here are not the type of environmental-type harms the Berkley pollution

exclusion was intended to address. Thus, the pollution exclusion does not apply to preclude

coverage.

                2. Even if the Pollution Exclusion Applied, Exceptions to the Pollution
                   Exclusion Restore Coverage.

                    i.    The Hostile Fire Exception Applies to Provide Coverage for the Underlying
                          Lawsuits.

        The pollution exclusion includes an exception where the injury “arises out of heat, smoke

or fumes from a hostile fire…[A] hostile fire means one which becomes uncontrollable or breaks

out from where it was intended to be.” Ex. 1-F (App. 163). Here, it is undisputed that an explosion

caused an uncontrollable fire, resulting in the injuries alleged in the Lawsuits. Doc. No. 54, ¶ 32

(“This lawsuit concerns contract and insurance claims stemming from an explosion and fire at the

Ryan 14X-09E well on June 18, 2016….Several people were injured in the explosion….”)

(emphasis added); see also Ex. 2 (App. 261, ¶ 14) (Arnold Aff.). The contractors who witnessed

the incident testified regarding the explosion and uncontrollable fire that caused the injuries:

        Tom Jones, a contractor for Badlands Consulting, LLC, gave the following statement to

the North Dakota Fire Marshall:

        To his knowledge, Jones stated, nobody touched any controls or moved anything,
        when he heard a very loud ‘clank’ noise this was followed by a loud hissing and an
        explosion that all occurred in a couple of seconds or less. Jones stated, he was

to determine whether “condensate” was a pollutant that triggered the CGL’s policy’s pollution exclusion. Hiland, 847
F.3d at 599.


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                      Page 31
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 38 of 47



       blown back by the flash explosion. When he looked up, Jones stated, all he
       could see were guys on the rig that were on fire. Ex. 2-F (App. 614) (emphasis
       added). Ex. 2-F (App. 614) (Fire Report).

Lyman Yazzie, a contractor for Colter Energy, gave the following account in a witness statement:

       Then a minute or two after another loud bang occurred and a second later the
       whole floor ignited and created a huge fire from the blowing gas. Ex. 2-B (App.
       266) (emphasis added).

Ociel Rodriguez, a contractor for Weatherford International, LLC, testified regarding the

explosion and injuries as follows:

       [I]t was like a big (noise) and then all of a sudden at that second you hear a bang,
       boom and then like everything there just you could see the flames and then after
       that like the fire expands wide in the air…. He was burned from head to toes wide
       open. Ex. 2-D (App. 316, 35:11-22) (emphasis added).

       These circumstances clearly bring the claims within the hostile fire exception even if the

pollution exclusion would otherwise apply. The Hiland court did not address whether the hostile

fire exception applied, nor has any North Dakota court. However, other courts interpreting

identical hostile fire exceptions and similar facts have held that the hostile fire exception applied.

For instance, in Hallandale, employees of the insured-gas station were injured while working on

underground gasoline storage tanks. Century Sur. Co. v. Hallandale Beach Serv. Station, LLC, No.

10-21430—CIV, 2011 WL 13174906, * 2 (S.D. Fla. Mar. 21, 2011). As they worked, a container

storing four gallons of acetone spilled, and the fumes migrated to the employee’s customized

lights. Id. When the acetone reacted with the customized lights, a violent oxidation reaction

occurred – the gas exploded, creating a fireball that injured several of the employees. Id.

       The policy in Hallandale included an identical pollution exclusion which barred coverage

for “bodily injury or property damage arising out of the actual, alleged or threatened discharge,




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                         Page 32
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 39 of 47



dispersal, seepage, migration, release or escape of pollutants…” Id. at 3. The policy also contained

the hostile fire exception which provided the exclusion did not apply to “bodily injury…arising

out of heat, smoke or fumes from a ‘hostile fire.’” Id. Hostile fire was likewise defined as a fire

“which becomes uncontrollable or breaks out from where it was intended to be.” Id.

       The court held that the pollution exclusion was unambiguous, and, under its language,

barred coverage for the bodily injury of the employees. Id. However, the court further held that

the “hostile fire” exception to the exclusion also applied, and as a result, the total pollution

exclusion did not preclude coverage. Id. 4. The court found that the definition of “hostile fire”

was ambiguous. Id. The insurer focused on the word “becomes” and asserted that because a fire

must “become uncontrollable” for it to be considered a hostile fire, the insurer argued there must

first be a pre-existing, controlled fire before it can become uncontrollable. The insured, on the

other hand, focused on the word “uncontrollable,” and noted that the fire became uncontrollable

immediately after breaking out. The court held both interpretations were reasonable; however, it

agreed that nothing in the exception’s language indicated that there must have been a pre-existing,

controlled fire. Id. The court therefore construed the exception in favor of the insured and held

the hostile fire exception applied. Id.

       In reaching this conclusion, the court rejected the insurer’s citation to Noble Energy, Inc.

v. Bituminous Casualty Co., 529 F.3d 642 (5th Cir. 2008) in which the Fifth Circuit held that a

“hostile fire” exception “applies only if a pre-existing fire causes the pollution,” noting that nothing

in the plain language of the hostile fire exception mentions a pre-existing fire or demands that the

fire “cause” the pollution. Id. The court further noted that the court in Noble did not explain how

it reached its conclusion, and thus, found the court’s holding unavailing. Id.


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                           Page 33
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 40 of 47



       One key reason the Hallandale court rejected the Noble holding was the Noble court’s

decision to completely ignore an earlier Texas case which, contrary to Noble, held that the hostile

fire exception was ambiguous. Mid-Continent Cas. Co. v. Safe Tire Disposal Corp., 16 S.W.3d

418 (Tex. App.—Waco 2000). In Safe Tire, a Texas appellate court ruled that the hostile fire

exception applied in a case involving damage to neighboring people and property caused by smoke

after an uncontrolled, accidental and unintended fire broke out in a pile of rubber chips and wire

at a scrap rubber recycling facility. Id. at 420. There, the insurer had argued that the hostile fire

exception only applied “if Safe Tire intentionally set a controlled fire in an appropriate location on

its premises which becomes uncontrollable or breaks out from its place of origin.” Id. at 422. The

court disagreed and found a “friendly fire” was not required under the language of the exception,

but rather, it was more reasonable to include “any ‘accidental’ or ‘unintended’ fire,” as these are

“not restrained, directed or regulated by someone.” Id. The court held the definition of “hostile

fire” was ambiguous and adopted the interpretation put forth by the insured. Id.

       The Safe Tire and Hallandale courts are not alone. The Western District of Pennsylvania

held that an identical hostile fire exception applied to an oil and gas well explosion. Great

Northern Insurance Co. v. Greenwich Insurance Co., No. CV-05-635, 2007 WL 2458477, at * 11

(W.D. Penn. Aug. 24, 2007), vacated on other grounds, Great Northern Insurance Co. v.

Greenwich Insurance Co., 2008 WL 2048354, at *2 (W.D. Penn. May 12, 2008). In Greenwich,

there was a natural gas well blowout. After the blowout, a fire ignited. Id. at *2. During the

course of the blowout, a large amount of crude oil, gas and combustible material was spread via

smoke over the surrounding area of the well, causing damage to automobiles, homes and property

owned by third parties. Id. The insurer argued that the exception did not apply because the fire


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                         Page 34
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 41 of 47



did not “become” uncontrollable, but instead was “uncontrollable from its inception.” Id. at 11.

Also relying on Safe Fire, the court concluded the term “becomes uncontrollable” can be

interpreted to include both “controllable fires that subsequently become uncontrollable and fires

that are uncontrollable from their inception,” as such, the exception was ambiguous, and the policy

had to be construed in favor of coverage. Id. at 12

        Several other courts have also construed the hostile fire exception in favor of the

insured. See, e.g., Schmid v. Fireman’s Fund Ins. Co., 97 F. Supp. 2d 967 (D. Minn. 2000)

(holding the hostile fire exception applied when an unaligned flame in a natural gas heater emitted

carbon monoxide into the air causing bodily injury because, even though the fire could be

“controlled,” i.e. turned off, the fire was still in a location not intended.); Am. Star Ins. Co. v. Grice,

854 P.2d 622 (Wash. 1993) (holding a hostile fire exception was ambiguous and that “the ability

of the pollution exclusion to limit coverage is itself limited by the hostile fire clause which provides

an exception to that exclusion.”); Hawkins Chemical, Inc. v. Westchester Fire Ins. Co., 159 F.3d

348 (8th Cir. 1998) (applying Minnesota law) (holding hostile fire exception to pollution exclusion

applied and insurer was required to defend and indemnify insured for fire which destroyed a

warehouse sending toxic fumes into the air).

        Here, the injuries the subject of the Lawsuits clearly fall within the hostile fire exception.

Indeed, while Berkley fails to acknowledge the hostile fire exception, Berkley does not dispute

that an explosion and fire caused the injuries. Doc. No. 54, ¶ 32 (“This lawsuit concerns contract

and insurance claims stemming from an explosion and fire at the Ryan 14X-09E well on June 18,

2016….Several people were injured in the explosion….). Like the hostile fire exception found

in Safe Tire, Hallandale and Greenwich, nothing in the Berkley Policies’ hostile fire exception’s


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                              Page 35
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 42 of 47



language indicates that there must have been a pre-existing, controlled fire. Because the hostile

fire exception in the Berkley Policies applies to restore any coverage lost through the pollution

exclusion, Berkley’s Motion must be denied.

                 ii.   The Additional Insured Exception Independently Applies.

       The pollution exclusion in the Berkley Policies also contains an additional insured

exception which provides in pertinent part:

               However, this Subparagraph (1) [to the pollution exclusion] does not apply to:

               ***
                       (b) Bodily Injury or Property for which You may be held liable, if you are
                       a contractor and the owner or lessee of such premises, site, or location has
                       been added to Your policy as an Additional Insured with respect to Your
                       ongoing operations performed for that Additional Insured at that premises,
                       site, or location; and such premises, site, or location is not and never was
                       owned or occupied by, or rented or loaned to, any Insured, other than that
                       Additional Insured

                       Ex. 1-F (App. 163).

       Because “You” refers to Missouri Basin, the Policy’s named insured, the exception applies

if (1) Missouri Basin is a contractor; (2) XTO is the owner or lessee of the Ryan Well; (3) Missouri

Basin, Berkley’s insured, may be held liable for the bodily injuries; (4) Missouri Basin added XTO

as an additional insured to the Berkley Policy; and (5) the Ryan Well was not owned, occupied,

rented or loaned to Missouri Basin. It is undisputed the first two requirements are met: Berkley

itself admits that MBI is a contractor (see Doc. No. 1 at 2, “XTO contracted with Missouri Basin

Well Services, Inc….”); Ex. 1-E (App. 117-39) (MSA)) and XTO was the owner and lease operator

of the Ryan Well (see Doc. No. 73 “XTO Energy, Inc. was the owner and lease operator of [the




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                       Page 36
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
     Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 43 of 47



Ryan Well].”); Ex. 2 (App. 259, ¶ 3) (Arnold Aff.); Doc. No. 23, ¶ 47 (Answer) (admitting

allegation that XTO was owner and lease operator of the Ryan Well).

        The last three conditions are likewise met. Because Missouri Basin has been named a

defendant in the Maheu Lawsuits, 13 there is no doubt that Missouri Basin may be held liable for

the bodily injuries asserted. Ex. 1-B (App. 033-64) (Maheu Lawsuit). Further, XTO was added

to the Berkley Policies as an additional insured with respect to Missouri Basin’s ongoing

operations [as provided by the MSA and AI endorsement]. Ex. 1-E (App. 125-26) (MSA.); Ex. 1-

F (App. 150-51) (Berkley Primary Policy); Ex. 1-G (App. 209) (Berkley Umbrella Policy). Lastly,

the Ryan Well was not owned, occupied, rented or borrowed by Missouri Basin (and Berkley does

not appear to contend otherwise). XTO owned and controlled the Ryan Well – Missouri Basin

was contracted by XTO only to perform limited work at the Ryan Well. Ex. 2 (App. 259, ¶ 3)

(Arnold Aff.) (“As owner and lease operator of the Ryan Well, XTO did not rent or loan the Ryan

Well to any third-party.”); Doc. No. 23, ¶ 47 (Answer) (admitting allegation that XTO was owner

and lease operator of the Ryan Well); Doc. No. 78, at 8 (Berkley Motion) (“Multiple contractors

of XTO were at the Well site on the day of the explosion: MBI employed a foreman, Carson

Dokken”); see also U.S. Fid. & Guar. Co. v. B&B Oil Well Service, Inc., 910 F.Supp. 1172, 1178

(S.D. Miss. 1995) (holding occasional and limited work performed by a subcontractor at well sites

operated and controlled by others does not amount to occupancy); Kelley-Coppedge, Inc. v.

Highlands Ins. Co., 980 S.W.2d 462, 463–64 (Tex. 1998) (finding a the term “occupied” in a




13
  Missouri Basin was only named a defendant in the Maheu Lawsuit; however, XTO paid substantially more than the
limits of the Berkley Policies towards the settlement of the Maheu Lawsuit. Ex. 1 (App. 005, ¶ 14).


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                                 Page 37
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
       Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 44 of 47



pollution exclusion did not encompass the insured’s operations on another’s premises). Therefore,

the additional insured exception to the pollution exclusion clearly applies.

           While case law is sparse regarding this exception, at least one court has analyzed this

additional insured exception and held under similar circumstances that the exception applied to

provide coverage. The policy in Tow v. Gemini Ins. Corp. (In re ATP oil & Gas Corp.), No. 12-

36187, 2015 WL 5965600, at * 8 (Bankr. S.D. Tex. Oct. 9, 2015) included an identical additional

insured exception as that found in the Berkley Policies, providing the pollution exclusion did not

apply to “Bodily Injury or Property Damage for which You may be held liable, if You are a

contractor and the owner, or location is not and never was owned or occupied by, or rented or

loaned to, any Insured, other than that Additional Insured.” The developer – ATP – sought

additional insured coverage under its subcontractor Greystar’s policy. The MSA between Greystar

and ATP required Greystar to name ATP as an additional insured under Greystar’s liability

policies. 14 Greystar’s employee was injured on ATP’s platform and filed suit against ATP.

Greystar’s insurer argued, among other things, that the pollution exclusion barred coverage for the

suit. The insurer also argued that the additional insured exception did not apply because Greystar

was not a named defendant in the underlying Lawsuit. The court disagreed and held the language

“may be held liable” in the additional insured exception was broad and applied if Greystar could

be in any way held liable, either as a named defendant in the underlying lawsuit or through the

indemnification provision of the MSA. Here, Missouri Basin is a named defendant in the Lawsuits

– therefore, there is no question that Missouri Basin “may be held liable” for the Lawsuits.




14
     The MSA was analyzed under Louisiana law and the policy was analyzed under Texas law.


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                         Page 38
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 45 of 47



         Here, Missouri Basin is a named defendant in the Maheu Lawsuit – therefore, there is no

question that Missouri Basin “may be held liable” for the Maheu Lawsuit. Because all conditions

under the exception are met, it therefore applies to restore coverage for XTO. Berkley’s motion

for summary judgment on its declaratory claim must be denied.

               3. Alternatively, The Pollution Exclusion, including the Hostile Fire Exception
                  and Additional Insured Exception, Is Ambiguous and Must be Construed
                  in Favor of Coverage.

        Under North Dakota law, when interpreting an insurance policy, a court is required to

construe any exclusion from coverage narrowly in favor of the insured. See Fisher v. Am. Family

Mut. Ins. Co., 579 N.W.2d 599, 602 (N.D. 1998). Furthermore, where the language of an insurance

policy is ambiguous—i.e. it is capable of at least two reasonable interpretations, one favorable to

the insured and one favorable to the insurer—the court should resolve all ambiguities in favor of

the insured. Id.

        To the extent the Court finds the Pollution Exclusion, the Hostile Fire Exception and/or the

Additional Insured Exception ambiguous, the Court should construe the Berkley Policies against

Berkley and in favor of coverage to XTO. Scottsdale Ins. Co. v. Tri-State Ins. Co., 302 F. Supp.

2d 1100 (D.N.D. 2004) (“Any ambiguity or reasonable doubt as to the meaning of an insurance

policy is strictly construed against the insurer and in favor of the insured.).

                                          CONCLUSION

        For the reasons set forth above, XTO respectfully requests the Court grant XTO’s Motion

and dismiss Berkley’s declaratory claims that: (1) the “release” language in the indemnification

provision of the MSA (between XTO and Missouri Basin) acted to “release” Missouri Basin from

naming XTO as an additional insured under its policies (see Doc. No. 23, ¶ 100; Doc. No. 54, ¶


DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                       Page 39
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 46 of 47



23); (2) the MSA did not require Missouri Basin to provide additional insured coverage (id., ¶ 101,

104; ¶¶ 24, 27); (3) XTO is not an additional insured because XTO’s liability did not arise out of

Missouri Basin’s operations, i.e., vicarious liability (id., ¶¶ 103, 104; ¶¶ 26, 27); (4) the Berkley

policies do not cover the claims made by XTO in the Lawsuits due to the application of pollution

exclusion of the Berkley primary policy’s “Pollution” exclusion and the umbrella policy’s

incorporation of that exclusion (id., ¶ 113; ¶ 32).

         Dated: April 24, 2020

                                               Respectfully submitted,


                                               /s/ Leslie C. Thorne
                                               Leslie C. Thorne
                                               Texas State Bar No. 24046974
                                               leslie.thorne@haynesboone.com
                                               HAYNES AND BOONE, LLP
                                               600 Congress Avenue, Suite 1300
                                               Austin, Texas 78701
                                               Telephone:      (512) 867-8400
                                               Telecopier: (512) 867-8470

                                               Ernest Martin, Jr.
                                               Texas State Bar No. 13063300
                                               ernest.martin@haynesboone.com
                                               Carla Green
                                               Texas State Bar No. 24097762
                                               carla.green@haynesboone.com
                                               HAYNES AND BOONE, L.L.P.
                                               2323 Victory Ave., Suite 700
                                               Dallas, Texas 75219
                                               Telephone: (214) 651-5000
                                               Telecopier: (214) 651-5940

                                               ATTORNEYS FOR DEFENDANT
                                               XTO ENERGY, INC.




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                        Page 40
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
    Case 1:18-cv-00195-DMT-CRH Document 111 Filed 04/24/20 Page 47 of 47



                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was sent to all parties of record
pursuant to the ECF guidelines and the Federal Rules of Civil Procedure on this 24th day of April,
2020.


                                               /s/ Leslie C. Thorne
                                               Leslie C. Thorne




DEFENDANT, COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFF                                          Page 41
XTO ENERGY, INC.’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
BERKLEY NATIONAL INSURANCE COMPANY
